Exhibit 10.8

BINDING MEMORANDUM OF UNDERSTANDING

THIS BINDING MEMORANDUM OF UNDERSTANDING (“MOU”) is entered into by and between
Valley View Downs, LP, a Pennsylvania limited partnership (the “Partnership”),
Centaur Pennsylvania, LLC, an Indiana limited liability company (“Centaur”), and
PR Valley View Downs, L.P., a Pennsylvania limited partnership (“PREIT”).
Subject to the limitations set forth below, the parties hereto intending to be
legally bound hereby, and each having received good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, agree as follows:

1. Binding Nature. This MOU is LEGALLY BINDING AND ENFORCEABLE on the
Partnership, Centaur and PREIT. The parties acknowledge that this MOU contains
the material business terms of the transaction described herein and that they
will use their respective good faith business efforts to enter into one or more
mutually satisfactory formal written agreements embodying the terms of this MOU
(“Definitive Agreements”), which may also contain additional customary terms and
conditions regarding the subject matter hereof.

2. Background. The Partnership has acquired options (the “Property Options”) on
land in Beaver County, Pennsylvania (the “Property”) and made an application for
a Harness Racing License (the “Racing License”) in the Commonwealth of
Pennsylvania (the facility at which such activities will be conducted, the
“Track”). A list of the Property Options, and the material terms of each, is
attached hereto as Exhibit “A”. If the Racing License is awarded, the
Partnership intends to build the Track on the Property. In addition, if the
Partnership is awarded a license to conduct alternative gaming (“Alternative
Gaming”) at the Track, the Partnership intends to construct facilities for the
operation of Alternative Gaming on the Property (the construction of the Track
and the construction of Alternative Gaming facilities on the Property, the
“Improvements”). The Partnership hereby represents and warrants to PREIT that
all of the Property Options are held (whether through assignment or otherwise)
in the name of the Partnership, and that the real property subject to the
Property Options comprise all of the land necessary for construction of the
Improvements.

3. Initial PREIT Payment.

(a) Upon the execution and delivery of this MOU, PREIT shall pay to the
Partnership $982,988 which is an amount equal to 20% of (i) the Current Total
Equity (as hereinafter defined) less all Property Costs, divided by (ii) 0.80
(the “Initial PREIT Payment”).

(b) For purposes of this MOU:

(i) “Current Total Equity” means, as of the date hereof, the total cash amount
contributed to the Partnership or paid for or on behalf of the Partnership by
(A) Centaur or any of its affiliates, including, without limitation, all
Property Costs, and (B) all other limited partners of or investors in the
Partnership, which is equal to $4,519,199; and



--------------------------------------------------------------------------------

(ii) “Property Costs” means, as of the date hereof, the sum of all amounts paid
by or on behalf of the Partnership (A) to acquire and/or extend the Property
Options, (B) in respect of Property related due diligence costs such as
environmental studies, soil tests, zoning, title, surveys, and legal fees, or
(C) to rezone the Property, which is equal to $587,247.

The actual amounts of Current Total Equity and Property Costs are set forth with
specificity in Exhibit “B” attached hereto and made a part hereof.

(c) The Partnership shall distribute the proceeds of the Initial PREIT Payment
to Centaur in an amount not to exceed the Property Costs.

(d) Neither the Initial PREIT Payment, nor any advances by PREIT of the
Improvement Allowance, shall be deemed to be a loan to the Partnership.

4. Acquisition of the Property.

(a) If, prior to receipt by the Partnership of the Racing License, it is
necessary for the Partnership to acquire the Property (for example, because of
the expiration of the Property Options or because it is not possible to extend
the Property Options, it being agreed that the Partnership shall use
commercially reasonable efforts to extend any Property Options expiring prior to
the date on which it is anticipated the Partnership will receive the Racing
License), the Partnership may exercise such options and acquire the Property. In
such case, subject to Section 5(d) below, PREIT shall pay the Partnership 20% of
all costs incurred by the Partnership in exercising the Property Options and
acquiring the Property (the “Property Acquisition Costs”). Thereafter, once the
Partnership acquires the Racing License, the Partnership shall transfer the
Property to PREIT and PREIT shall reimburse the Partnership for all Property
Acquisition Costs paid by the Partnership and not previously reimbursed by
PREIT.

(b) If, after receipt by the Partnership of the Racing License, the Partnership
has not yet acquired the Property, the Partnership shall assign the Property
Options to PREIT and PREIT shall (at the direction of the Partnership) exercise
such options and acquire the Property. In such case, subject to Section 5(d)
below, PREIT shall pay all Property Acquisition Costs.

(c) The Partnership shall not select a site in lieu of the Property for the
Track or the conduct of Alternative Gaming activities unless the Property is
unacceptable to regulatory authorities for the conduct of horse racing and
Alternative Gaming. In the event that the Partnership selects an alternative
site, PREIT shall have the same rights and obligations as those described herein
with respect to such other property (and such other property shall be considered
the “Property” hereunder) and PREIT shall be given credit for all amounts
expended by PREIT with respect to the original Property or Property Options.

 

- 2 -



--------------------------------------------------------------------------------

(d) For purposes of this MOU, “Total Equity” means, as of any date of
determination, (i) the aggregate amount theretofore paid to or for the benefit
of the Partnership by PREIT (including, without limitation, all amounts paid
under Sections 3(a), 4(a) and 4(b) above), and (ii) any and all cash capital
contributions of the partners of the Partnership (or their affiliates),
including, without limitation, Centaur made prior to or on such date. A list of
such cash capital contributions as of the date hereof is attached as Exhibit “C”
hereto.

5. Lease of the Property. Simultaneously with the acquisition of the Property by
PREIT as described in Section 4 above, PREIT and the Partnership shall enter
into a ground lease for the Property (the “PREIT Lease”) containing the
following principal terms:

(a) Triple Net Ground Lease. The PREIT Lease will be a triple net ground lease
pursuant to which PREIT, as lessor, will lease the Property to the Partnership,
as lessee, and thereafter, the Partnership, as lessee, shall be responsible for
all costs and expenses of the ownership and operation of the Property,
including, without limitation, all costs of the construction of Improvements
(subject to the Improvements Allowance, as hereinafter defined) and the payment
of taxes, insurance, utilities, maintenance, repair and other costs of the
ownership and operation of the Property; it being the intent of the parties that
all Rent (as hereinafter defined) shall be payable to PREIT net of all costs
associated with the Property.

(b) Improvements; Use. The PREIT Lease will obligate the Partnership, as lessee,
to make all site improvements, construct on the Property at its sole cost and
expense, subject to the Improvements Allowance, the Track, an Alternate Gaming
facility and ancillary parking and facilities. The Property must be used and
operated by the Partnership solely as a Track and an Alternative Gaming
facility.

(c) Improvements Allowance. PREIT shall contribute toward the cost of the
Improvements an amount (the “Improvements Allowance”) equal to 20% of the costs
of such Improvements which amount shall be paid to the Partnership at the same
times and in the same proportion as the remaining 80% of such costs are paid by
the Partnership; provided, however, that if at any time after the Partnership
has obtained funding of the first tranche of the Senior Debt and/or Mezzanine
Financing, an Improvements Allowance payment is required to be made by PREIT,
and the aggregate amount theretofore paid to or for the benefit of the
Partnership by PREIT (including, without limitation, all amounts paid under
Sections 3(a), 4(a) and 4(b) above, such as the Initial PREIT Payment or in
respect of Property Acquisition Costs, or in respect of Improvements Allowances)
(the “Aggregate PREIT Payments”) is greater than 20% of Total Equity, PREIT
would not be required to make any Improvement Allowance payments until the
Aggregate PREIT Payments represent only 20% of Total Equity, after which PREIT
would be obligated to make Improvements Allowance payments as set forth above.

(d) Limitations on Aggregate PREIT Payments. Notwithstanding anything to the
contrary herein set forth, in no event shall PREIT have any obligation to make
any payments to or for the benefit of the Partnership (whether under Sections
3(a), 4(a) or 4(b) above, such as the Initial PREIT Payment or in respect of
Property Acquisition Costs, in respect of Improvements Allowances, or otherwise)
to the extent that making any such payment would cause the Aggregate PREIT
Payments to exceed $10 million.

 

- 3 -



--------------------------------------------------------------------------------

(e) Rent. Rent (“Rent”) under the PREIT Lease shall consist of minimum rent
(“Minimum Rent”) and additional rent in amounts required to be paid by the
Partnership under the PREIT Lease for real estate taxes, insurance and other
expenses of the operation of the Property. Until three (3) months following the
commencement of Alternative Gaming activities at the Property (the “Alternative
Gaming Commencement Date”), Minimum Rent shall accrue at ten percent (10%) per
annum on all Aggregate PREIT Payments and Improvements Allowance advanced by
PREIT. Beginning three (3) months following the commencement of Alternative
Gaming at the Property (the “Minimum Rent Trigger Date”), Minimum Rent shall be
Three Million Dollars ($3,000,000) per annum for the next twenty-four
(24) months, then Four Million Dollars ($4,000,000) per annum for the next
twelve (12) months, then Five Million Dollars ($5,000,000) per annum for the
next twelve months and thereafter for the remainder of the term, as the term may
be extended, Five Million Dollars ($5,000,000) plus an annual CPI escalation
from the end of the 4th lease year. Except as otherwise set forth herein,
Minimum Rent shall be paid monthly in advance without set off, deduction,
abatement or adjustment. One One Hundred Seventeenth (1/117th) of the Minimum
Rent which has accrued prior to the Minimum Rent Trigger Date, plus interest
thereon at ten percent (10%) per annum from the date accrued to the date paid,
shall be paid monthly on the same date as Minimum Rent is payable beginning on
the Minimum Rent Trigger Date and continuing on the first day of the next
following one hundred sixteen (116) months until all such accrued Minimum Rent,
plus interest thereon, has been paid.

(f) Term. The term of the PREIT Lease shall continue for a period of 29 years
and 11 months. The Partnership shall have options to extend such term in 10 year
increments, with a maximum term of 99 years.

(g) Purchase/Call Option. The Partnership will have the continuing right at any
time beginning ten (10) years after the Alternative Gaming Commencement Date to
purchase all but not less than all of PREIT’s interest in the Property
(including its fee simple and landlord interests) for an amount equal to ten
(10) times the average Rent paid or accrued for the preceding two (2) calendar
years but excluding for such purposes 50% of the amount by which the average
Rent exceeded $5 Million (the “Buyout Amount”). PREIT shall have a parallel
right at any time during the 90-day periods immediately following the tenth
(10th), fifteenth (15th), twentieth (20th) and twenty-fifth (25th) anniversaries
of the Alternative Gaming Commencement Date, and on each successive 5th year
anniversary of the Alternative Gaming Commencement Date, to put the Property to
the Partnership for an amount equal to the Buyout Amount. All costs and expenses
of any such purchase and sale shall be paid by the purchaser. The Buyout Amount,
in the case of a call, shall be paid by wire transfer of immediately available
funds at closing, which shall be held on the later of ninety (90) days following
the exercise of the call, or 5 days following regulatory approval. The Buyout
Amount, in the case of a put, shall be paid in equal installments of principal
and interest over two (2) years with interest at 2% per annum in excess of the
prime rate. In such case, PREIT shall convey to Property to the Partnership at
the closing, which shall occur on the same schedule as a closing would occur in
a call, and the Partnership shall grant PREIT a first priority mortgage lien on
the Property to secure such payments.

 

- 4 -



--------------------------------------------------------------------------------

(h) Leasehold Mortgages. The PREIT Lease will permit the Partnership to grant
leasehold mortgages in connection with its “Senior Debt” or “Mezzanine
Financing”, and will provide usual and customary rights to permitted leasehold
mortgagees (the “Leasehold Mortgagees”) of notice and the right to cure an event
of default and the right to enter into a replacement lease (subject to
regulatory approval). Leasehold Mortgagees will be limited to recognized banks,
insurance companies, pension funds and similar institutional investors.

(i) Subordination. Neither the fee title to the Property nor the Minimum Rent
will be subordinate to the Partnership’s Leasehold Mortgages.

(j) Casualty/Condemnation. The PREIT Lease will contain customary casualty and
condemnation provisions with the Partnership being required to rebuild the
Improvements in the case of a partial condemnation or casualty. Proceeds not
used for rebuilding shall be paid first to the leasehold mortgagees, next to
PREIT to the value of its interest, and any excess will be paid to the
Partnership.

(k) Assignment. The PREIT Lease may be assigned by the lessee without PREIT’s
consent to a licensed Track and Alternative Gaming facility operator which
assumes all of the lessee’s obligations thereunder. The PREIT Lease may be
assigned by PREIT without lessee’s consent to an affiliate of PREIT, to any
entity in connection with a merger or sale of substantially all of its assets of
Pennsylvania Real Estate Investment Trust and to any other financially qualified
and reputable owner and operator of real estate. Any such assignment by PREIT
shall be subject to any required approval by the Track and Alternative Gaming
regulators.

(l) Defaults. The PREIT Lease shall contain usual and customary rights and
remedies of a lessor upon the default of a lessee.

(m) Restriction. The PREIT Lease will prohibit the Partnership, any partner in
the Partnership, any principal in the Partnership or any affiliate of any
thereof (collectively, a “Related Party”) from acquiring any property adjacent
to or in the vicinity of the Property and operating Alternative Gaming
facilities thereon. The PREIT Lease will also prohibit PREIT, the Partnership or
any Related Party from owning or operating any other facility for any use within
a two (2) mile radius of the Property.

(n) Lease Form. The initial draft of the PREIT Lease will be prepared by PREIT,
but it shall be consistent with the provisions of this MOU and otherwise
satisfactory in form and substance to PREIT and the Partnership.

6. Development Fee. The Partnership shall pay to PREIT-Rubin, Inc. or an
affiliate thereof (the “Developer”) a development fee (the “Development Fee”) of
Three Million Dollars ($3,000,000). If the development of the Property is
phased, the Development Fee shall be divided between the phases in proportion to
the estimated capital costs of each phase. The Development Fee for the first
phase shall be paid in equal quarterly installments in arrears based upon the
estimated time between the award of the Racing License and the Alternative
Gaming Commencement Date, commencing in the calendar quarter in which the Racing
License is awarded. The Development Fee for the second phase will be paid in
equal quarterly installments

 

- 5 -



--------------------------------------------------------------------------------

in arrears based on the estimated length of the second phase, from the date on
which the Developer commences to spend considerable time on the planning of the
second phase to the projected date for the completion of construction of the
second phase. If the second phase is not commenced by the end of the third
anniversary of the Alternative Gaming Commencement Date, the balance of the
Development Fee shall be paid to the Developer in 81 equal monthly installments
until such balance of the Development Fee plus interest thereon has been paid in
full. The Partnership and the Developer will enter into a Development Agreement
pursuant to which the Developer shall agree to provide customary management
services for all aspects of the development and construction phases, as
reasonably directed by the Partnership, including, without limitation,
conducting all bid processes, selecting contractors, negotiating contractor
agreements and bonds, procuring insurance, bonding and licensing, architectural
and engineering planning, design and approval, monitoring and authorizing
contractor progress payments and services, on-site supervision of all
construction activities, reporting to the Partnership and the applicable
regulatory authorities as directed by the Partnership. The Development Agreement
will also provide that all contracts will be in the name and for the account of
the Partnership, all project personnel will be employees of the Partnership, the
Partnership will purchase liability insurance (naming the Developer, PREIT and
the lessee as additional insureds) and builders’risk insurance and the liability
of the Developer shall be limited to its fees. Notwithstanding the foregoing,
the Development Fee for the first phase will accrue, and not be paid, until the
closing of the first tranche of Senior Debt and/or Mezzanine Financing, at which
time such accrued Development Fee shall be paid.

7. Cooperation. PREIT will upon written request promptly file and submit (a) all
applications and information as Centaur advises are reasonably necessary to
enable the Partnership to obtain the Racing License and all other licenses and
permits necessary for it to lease and operate the Track in the Commonwealth of
Pennsylvania and to operate Alternative Gaming facilities; and (b) all
information reasonably requested by Centaur in order for it to comply with the
requirements of any regulatory authority to which it or any of its affiliates is
or are subject in any other jurisdiction. Centaur agrees to keep PREIT’s
information confidential, unless and to the extent disclosure is required by law
or any regulatory authority having jurisdiction over Centaur or any of its
affiliates.

8. Unsuitability.

(a) PREIT. In the event that PREIT is subject to regulatory investigation and
fails to participate in such investigatory process or is otherwise deemed
unsuitable by any applicable regulatory authority at any time, and if PREIT
cannot cure such unsuitability to the satisfaction of such regulatory authority
within any applicable cure period given therefor, the Partnership shall have the
right to purchase PREIT’s entire interest in the Property for a price equal to:
(i) if such unsuitability condition occurs prior to the Alternative Gaming
Commencement Date, an amount equal to the sum of (x) the Aggregate PREIT
Payments as of such date, and (y) accrued and unpaid Rent; and (ii) if such
unsuitability condition occurs on or after the Alternative Gaming Commencement
Date, an amount equal to 90% of the fair market value of PREIT’s fee simple
interest in the Property, taking into account its interest as landlord under the
PREIT Lease, but not less than the sum of (x) the Aggregate PREIT Payments as of
such date, plus (y) accrued and unpaid Rent.

 

- 6 -



--------------------------------------------------------------------------------

(b) The Partnership. In the event the Partnership is subject to regulatory
investigation and is deemed unsuitable by any applicable regulatory authority at
any time to operate the Track and/or the Alternative Gaming facility, and if the
Partnership cannot cure such unsuitability to the satisfaction of such
regulatory authority within any applicable cure period given therefor, the
Partnership shall sell its entire interest in the PREIT Lease, transfer its
Racing License and its license to conduct Alternative Gaming, assign the
Management Agreement, and sell all other interests it has or may have in the
businesses conducted at the Property to a purchaser which is deemed suitable by
the applicable regulatory authorities for a price not in excess of (i) if such
unsuitability condition occurs prior to the Alternative Gaming Commencement
Date, an amount equal to the sum of (x) any partner of the Partnership’s capital
contributions which have not been reimbursed by PREIT, plus (y) all accrued and
unpaid management fees owed to Centaur or any of its affiliates; and (ii) if
such unsuitability condition occurs on or after the Alternative Gaming
Commencement Date, an amount equal to 90% of the fair market value of the
Partnership, but not less than the sum of (x) any partner of the Partnership’s
capital contributions which have not been reimbursed by PREIT, plus (y) all
accrued and unpaid management fees owed to Centaur or any of its affiliates.

(c) Determination of Fair Market Value. For the purposes of this Section 8, the
fair market value of the Property or of the Partnership, as the case may be,
shall be determined pursuant to the agreement of PREIT and the Partnership or,
to the extent that such agreement could not be reached, pursuant to an appraisal
process whereby each of the parties selects an appraiser. If the results of the
parties’ appraisers are within 5% of each other, then the average of such
appraisals shall be final; however, if the results differ more than 5%, then the
parties’ appraisers shall select a third independent appraiser whose result
shall be final on the parties.

9. Centaur’s Matters. To induce PREIT to enter into this MOU, Centaur represents
and warrants to PREIT that:

(a) Centaur is in good standing (where such concept is meaningful) under all
licenses currently held by Centaur or any affiliate of Centaur to conduct
racing, gaming or other regulated business, and that neither Centaur nor any
affiliate of Centaur presently is the subject of a proceeding by a regulatory
authority seeking the suspension or revocation of its license to conduct racing,
gaming or other regulated business, or seeking any other sanction for the
violation of the laws or regulations governing such racing, gaming or other
regulated business.

(b) Centaur shall cause the Partnership to raise sufficient capital to pay its
obligations under this MOU and if and to the extent the Partnership is unable to
raise such capital from third parties, Centaur shall contribute the necessary
amounts to cause the Partnership to pay the amount of its obligations hereunder
in full.

10. Confidentiality; Permitted Disclosure; Securities Laws.

(a) Confidentiality. Without the prior consent of the other parties hereto, each
party hereto agrees to keep confidential and not to disclose to third parties
the existence of this MOU, the negotiations and terms of the Definitive
Agreements or any of the terms, conditions or other facts concerning the subject
matter of the MOU.

 

- 7 -



--------------------------------------------------------------------------------

(b) Permitted Disclosure. Notwithstanding the foregoing: Centaur may disclose
this MOU to: (i) regulatory authorities in connection with the application for
the Racing License or any license for Alternative Gaming, and may file a copy of
this MOU as a part of such application if required by law or regulation, or to
any other regulatory authorities having jurisdiction over Centaur or any of its
affiliates, and (ii) proposed lenders or equity investors, provided such
proposed lenders or equity investors agree to keep the same confidential; and
PREIT and its affiliates may disclose this MOU, including the making of press
releases or other public announcements, and may file a copy of this MOU, to the
extent that PREIT or any affiliate reasonably believes such disclosure or filing
is required by law or by the applicable rules of any securities exchange.

(c) Securities Laws. PREIT’s ultimate parent, Pennsylvania Real Estate
Investment Trust (“Parent”), is a public company whose stock is traded on the
New York Stock Exchange. Centaur acknowledges that it is aware, and shall advise
its employees, officers, consultants and agents who receive a copy of this MOU
or are informed as to the subject matters contained herein, that the securities
laws of the United States prohibit any person who has received material
non-public information from purchasing or selling securities of the Parent, or
from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or
sell such securities, so long as such information has not been disclosed to the
public.

11. Failure to Execute Definitive Agreements. This MOU is intended to be legally
binding upon the parties hereto as to the terms and provisions set forth herein.
If the parties hereto fail to enter into the Definitive Agreements by reason of
their inability to agree on material business or legal provisions not dealt with
herein, no party shall have liability to another party on account thereof.

12. No Partnership or Joint Venture. PREIT’s rights and obligations hereunder
shall be as a landlord. PREIT shall not be deemed to be a partner in the
Partnership and the provisions hereof shall not be construed in such a fashion
as to treat PREIT as a partner in, or joint venturer with, the Partnership.

13. Severability. If any provision contained in this MOU shall, to any extent,
be invalid or unenforceable, the remainder of this MOU (and the application of
such provision to persons or circumstances, if any, other than those in respect
of which it is invalid or unenforceable) shall not be affected thereby, and each
and every provision of this MOU shall be valid and enforceable to the fullest
extent permitted by law.

14. Construction. The parties agree that each and every provision of this MOU
has been mutually negotiated, prepared and drafted, each party has been
represented by counsel, and in connection with the construction of any
provisions hereof or deletions herefrom, no consideration shall be given to the
issue of which party actually prepared, drafted, requested or negotiated any
provision or deletion.

 

- 8 -



--------------------------------------------------------------------------------

15. Counterpart Copies. This MOU may be signed in counterpart copies which shall
be taken together as one and the same instrument.

16. Entire Agreement; Amendment. This MOU supersedes all previous written
agreements, all proposals and drafts and all oral agreements and discussions
with respect to the subject matter hereof. This MOU cannot be amended or
modified except in a writing signed by all parties hereto. Any purported oral
amendment or modification of this MOU shall be null and void, and shall have no
effect unless and until reduced to writing and signed by all parties hereto.

17. Contribution Agreement. After the execution of this MOU and the payment by
PREIT of the Initial PREIT Payment, but prior to the advance by PREIT of any
further funds, PREIT and the Partnership shall enter into a Contribution
Agreement consistent with the provisions hereof which, inter alia, shall have a
definitive form of the Ground Lease attached thereto as an exhibit.

[signature page follows]

 

- 9 -



--------------------------------------------------------------------------------

This Binding Memorandum of Understanding is entered into on this 7th day of
October 2004, intending to be legally bound.

 

VALLEY VIEW DOWNS, LP By:  

Centaur Pennsylvania, LLC,

its general partner

By:   /s/ John J. McLaughlin

Name:   John J. McLaughlin Title:   Manager CENTAUR PENNSYLVANIA, LLC By:   /s/
John J. McLaughlin Name:   John J. McLaughlin Title:   Manager

PR VALLEY VIEW DOWNS, L.P. By:  

PR Valley View Downs LLC,

its general partner

By:   /s/ Douglas S. Grayson

Name:   Douglas S. Grayson Title:   Executive Vice President



--------------------------------------------------------------------------------

Exhibit A

Property Options

 

Owner:    Paul H. Stitt and wife, Loretta Stitt Parcel No.:    77-122-0143
Acres:    52.7 (approx.) Purchase Price:    $733,500 Deposits Made (Applied
Toward Purchase Price):    $40,000 Original Contract Date:    November 4, 2002
Closing Deadline:    December 3, 2004

 

Owner:    Paul H. Stitt Parcel No.:    77-122-0144 Acres:    90.85 (approx.)
Purchase Price:    $1,266,500 Deposits Made (Applied Toward Purchase Price):   
$60,000 Original Contract Date:    November 4, 2002 Closing Deadline:   
December 3, 2004

 

Owner:    Paul D. and Karen S. Hunter Parcel No.:    77-122-0139 Acres:    45.26
(approx.) Purchase Price:    $450,000 Deposits Made (Applied Toward Purchase
Price):    $37,500 Original Contract Date:    January 6, 2003 Closing Deadline:
   February 5, 2005

 

Owner:    Brian R. and Kimberly A. Main Parcel No.:    77-122-0155 Acres:   
13.9-14.78 (approx.) Purchase Price:    $200,000 Deposits Made (Applied Toward
Purchase Price):    $25,000 Original Contract Date:    January 6, 2003 Closing
Deadline:    February 3, 2005

 

Owner:    Dave and Peggy Taylor Parcel No.:    77-122-0156 Acres:    1.4-1.5
(approx.) Purchase Price:    $290,000 Deposits Made (Applied Toward Purchase
Price):    $20,500 Original Contract Date:    January 10, 2003 Closing Deadline:
   February 7, 2005

 

Owner:    Joseph S. Jurasko Parcel No.:    58-112-0214 Acres:    11.225
(approx.) Purchase Price:    $208,500 Deposits Made (Applied Toward Purchase
Price):    $21,000 Original Contract Date:    January 27, 2003 Closing Deadline:
   February 25, 2005



--------------------------------------------------------------------------------

Exhibit B

Current Total Equity and Property Costs

 

     Current Total Equity

Centaur

   $ 3,929,407

Joseph and Linda Sweeney

   $ 314,556

Michael C. Forman

   $ 275,236       

Total

   $ 4,519,199             Property Costs

Baker Environmentals

   $ 160,575.46

GeoMechanics, Inc.

   $ 23,428.20

American Consulting

   $ 64,666.05

Legal Fees

   $ 83,577.56

Land Rights

   $ 155,000.00

Land Options 9/30/04

   $ 100,000.00       

Total

   $ 587,247.27       



--------------------------------------------------------------------------------

Exhibit C

 

     Cash Capital Contributions

Centaur

   $ 3,929.407

Joseph and Linda Sweeney

   $ 314,556

Michael C. Forman

   $ 275,236       

Total

   $ 4,519,199       

 

- 3 -